Name: Council Regulation (EEC) No 1400/78 of 20 June 1978 laying down general rules for the production refund on sugar used in the chemical industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6 . 78 Official Journal of the European Communities No L 170/9 COUNCIL REGULATION (EEC) No 1400/78 of 20 June 1978 laying down general rules for the production refund on sugar used in the chemical industry approval procedure ; whereas the Member State in whose territory processing takes place should be free to decide whether or not to require such approval ; Whereas this Regulation is intended to replace Council Regulation (EEC) No 765/68 of 18 June 1968 laying down general rules for the production refund on sugar used in the chemical industry (3) ; whereas the latter Regulation should therefore be repealed, HAS ADOPTED THIS REGULATION : Article 1 A production refund shall be granted under the condi ­ tions laid down in this Regulation on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 3330/74 and on the sucrose syrups of subheading ex 17.02 D II of the Common Customs Tariff (herein ­ after called 'basic products') which are used in the manufacture of the products of the chemical industry listed in the Annex (hereinafter called 'chemical products'). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( ¢), as last amended by Regulation (EEC) No 1 396/78 (2 ), and in particular Article 9 (5) thereof, Having regard to the proposal from the Commission , Whereas under Article 9 (4) of Regulation (EEC) No 3330/74 it may be decided to grant production refunds on sugar and syrups covered by that Regula ­ tion which are used in the manufacture of certain products of the chemical industry ; Whereas, as a result of technical developments in the chemical industry, the products of this industry, which it was formerly possible to manufacture only either from sugar or maize, may now be obtained from both of these basic products ; whereas, consequently, in order to achieve equality of treat ­ ment, provision should be made for the granting of a production refund on sugar corresponding to that granted on maize processed into starch , after the appli ­ cation of a yield coefficient ; whereas the amount of the production refund on sugar will therefore be a function of that on maize ; Whereas raw sugar and syrups containing sucrose can also be used in the processing industry ; whereas the production refund on these basic products should therefore be that for white sugar, adjusted by reference to the respective yields ; Whereas, to avoid abuses, provision should be made for the production refund to be granted only if other uses are excluded by means of controls ; Whereas such controls can be facilitated if the produc ­ tion refund is paid only on application by the pro ­ cessor : Article 2 1 . The production refund shall be granted by the Member State in whose territory processing of the basic products takes place . 2 . The Member State may grant the refund only if customs control, or administrative inspection affording equivalent guarantees, ensures that the basic products are used for the purpose specified in the application referred to in Article 3 . Article 3 1 . The production refund shall be granted only to processors who guarantee that the control provided for in Article 2 (2) can be carried out at any time and who have submitted an application specifying the chemical product in the manufacture of which the basic product is to be used . 9 Whereas controls may, in certain cases, be rendered more effective if provision is also made for an ( ¢) OJ No L 359, 31 . 12 . 1974, p. 1 . (2 ) See page 1 of this Official Journal . (3 ) OJ No L 143 , 25 . 6 . 1968 , p. 1 . No L 170/ 10 Official Journal of the European Communities 27. 6 . 78 2, The Member State concerned may make entitle ­ ment to the refund subject to these processors receiving prior approval . Article 4 The amount of the production refund on white sugar shall be equal to that of the production refund fixed, pursuant to Article 11 ( 1 ) (a) of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ^), as last amended by Regulation (EEC) No 1 254/78 (2), for maize used in the Community in the manufacture of starch, calculated per 100 kilograms of dry matter of glucose, using a yield coefficient to be determined . Article 5 The amount of the production refund granted per 100 kilograms of raw sugar shall be equal to one hundredth of the amount applicable on the use of white sugar, multiplied by the yield of the raw sugar used, which yield shall be determined in accordance with Article 1 of Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing the Community fron ­ tier crossing point for calculating cif prices for sugar (3). Article 6 The amount of the production refund granted per 100 kilograms of the sucrose syrups referred to in Article 1 shall be equal to one hundredth of the amount appli ­ cable on the use of white sugar multiplied by the sucrose content of the syrup used . Article 7 Regulation (EEC) No 765/68 is hereby repealed . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 June 1978 . For the Council The President P. DALSAGER (!) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 156, 14. 6 . 1978 , p . 1 . (} ) OJ No L 89, 10 . 4. 1968 , p. 3 . 27 . 6 . 78 Official Journal of the European Communities No L 170/ 11 ANNEX List of products CCT heading No Description ex 13.03 C III Carrageenan ex 15.1 1 B Glycerol , other than crude ex 17.02 D II Sorbose 28.17 A Sodium hydroxide (caustic soda) ex 28.45 B Sodium silicates ex 29.04 C I Diols 29.04 C II Mannitol 29.04 C III Sorbitol 29.04 C IV Other polyhydric alcohols 29.05 A III Sterols and inositols ex 29.10 B Methyl-glucosides ex 29.14 A or B Mannitol and sorbitol esters ; sodium heptonate 29.15 A I Oxalic acid, its salts and esters ex 29.15 A V Citraconic acid, itaconic acid, succinic acid, their salts and esters 29.16 A I Lactic acid, its salts and esters 29.1 6 A III Tartaric acid, its salts and esters 29.1 6 A IV Citric acid, its salts and esters ex 29.16 A VIII Glyceric acid, glycollic acid, saccharonic acid, isosaccharonic acid , heptasac ­ charic acid, their salts and esters ex 29.16 C III Ketoglutaric acid, levulinic acid, their salts and esters ex 29.16 D Glucuranic acid, ketogluconic acid, their salts and esters ; lactobionates ex 29.19 A Lactophosphates ex 29.22 D II Tetramethyl-para-aminotriphenylcarbinol 29.23 D Amino-acids 29.35 A Furfural (furfurol) and benzofuran (coumarone) 29.35 B Furfuryl and tetrahydrofurfuryl alcohols 29.35 I J Nucleic acids and their salts ex 29.35 Q Hydroxymethylfurfural and derivatives, lactide, purine, pyrimidine, maltol, isomaltol, piperidine, piperazine, lactones of glucaric acid, lactones of glucu ­ ronic acid, anhydric compounds of mannitol and sorbitol , as for example sorbitan, excluding maltol and isomaltol ex 29.38 B II Vitamin B 12 29.38 B IV Vitamin C ex 29.39 E Other hormones ex 29.43 B Levulose, its salts and esters ; sorbose, its salts and esters No L 170/ 12 Official Journal of the European Communities 27. 6. 78 CCT heading No Description 29.44 A Penicillins 29.44 C Other antibiotics ex 30.03 A II Medicaments (including veterinary medicaments) not put up for retail sale, containing penicillin, streptomycine or their derivatives, or containing other antibiotics or derivatives thereof ex 32.01 B Tannin ethers 32.05 A Synthetic organic dyestuffs 32.05 C Synthetic organic products of the type used as 'luminophores' 32.05 D Products of the kind known as optical bleaching agents, substantive to the fibre ex 34.01 Translucent soaps 34.02 Organic surface-active agents ; surface-active preparations and washing prepara ­ tions, whether or not containing soap ex 35.03 B Glues derived from bones, hides, nerves, tendons or from similar products , and fish glues ex 35.07 Enzymes ex 38.1 1 B Organo-copper preparations ex 38.11 D Disinfectants, insecticides, fungicides, herbicides, rat poisons, anti-parasite prep ­ arations and similar products put up in forms or packings for sale by retail or as preparations or articles (for example sulphur-treated bands, wicks and candles, fly-papers) excluding preparations based on ethylene dibromide containing a maximum of 70 % by weight of ethylene dibromide ( 1.2  di ­ bromoethane) presented in the form of emulsions containing an emulsifying product in a proportion of 3-5 % by weight and having as diluent xylene or petroleum ex 38.12 A Prepared dressings of the type used in the textile industry 38.19 Q Foundry core binders based on synthetic resins 38.19 T Sorbitol, other than that falling within subheading 29.04 C III ex 38.19 U Products from cracking of sorbitol ; parting agents for exposed aggregate concrete, retarding agents for cement hardening ; softening agents, foundry core binders based on sodium silicate, epoxy polishers ; calcium polylactate, lactoglycerides 39.01 C I Phenoplasts 39.01 C II Aminoplasts ex 39.01 C VII Polyalkylene glycol ethers ex 39.06 B Dextrans and heteropolysaccharides